





EXHIBIT 10.6
Frank’s International N.V. Recoupment Policy
This Recoupment Policy (this “Policy”) has been adopted by the Compensation
Committee (the “Committee”) of the Board of the Supervisory Directors (the
“Board”) of Frank’s International N.V. (the “Company”) effective as of October
30, 2018 (the “Effective Date”).
1.
Recovery of Certain Incentive-Based Compensation:

(a)
Due to a Financial Restatement:

(i)
In the event there is a Restatement, regardless of individual fault, the
Committee may, in its sole discretion, take such action as it deems appropriate
to recover from any Executive Officer any or all of the Excess Incentive-Based
Compensation that the Executive Officer was awarded during the Recoupment
Period.

(ii)
For the avoidance of doubt, the Committee may seek a recoupment of Excess
Incentive Compensation under subparagraph (i) above from an Executive Officer
regardless of whether the Executive Officer engaged in the misconduct that
caused or substantially caused the need for the material restatement.
Nevertheless, the Committee may, in its sole discretion, take into account the
degree of the Executive Officer’s culpability in determining whether and to what
extent to seek recoupment of such Executive Officer’s Excess Incentive-Based
Compensation.

(iii)
For the avoidance of doubt, a restatement of the Company’s financial statements
due to a change in accounting policies or principles shall not be deemed a
Restatement for purposes of this Policy.

(b)
Due to Misconduct: In the event that the Committee determines that an Executive
Officer or a former Executive Officer has committed an act constituting
Misconduct, the Committee may, in its sole discretion, take remedial action as
it deems appropriate against such Executive Officer or Former Executive Officer.
Remedial action may include, but is not limited to, the Committee taking action
to recover any or all of the Incentive-Based Compensation that such Executive
Officer was awarded during the Misconduct Recoupment Period.

(c)
Application of Effective Date: This Policy shall solely apply to (i) Incentive
Compensation that has been granted, vested, paid, or settled after the Effective
Date, or (ii) Incentive Compensation that specifically references the
possibility of recovery and/or forfeiture under a clawback or compensation
recoupment policy to be adopted by the Company.

(d)
Recovery Not Mutually Exclusive: The Company’s right to recover certain
Incentive-Based Compensation and Excess Incentive-Based Compensation set forth
in subsections (a) and (b) above shall not be mutually exclusive.




--------------------------------------------------------------------------------

1





--------------------------------------------------------------------------------







2.
Recoupment Process. If the Committee determines to seek a recovery of all or
some portion of an affected Executive Officer’s Excess Incentive-Based
Compensation and/or Incentive-Based Compensation (collectively and individually
referred to as “Recovery Amount”), as applicable, pursuant to this Policy, the
Committee may seek recovery under any one of the following methods or
combination of both as described in subsections (a) and (b) below:

(a)
Demand Letter to Affected Executive Officer. The Committee may collect the
Recovery Amount by sending the affected Executive Officer a written demand for
repayment of the Recovery Amount. If the Executive Officer does not, within a
reasonable period of time, either (i) tender repayment of the Recovery Amount in
response to such demand, or (ii) make other arrangements for repayment of the
Recovery Amount that are acceptable to the Committee, the Committee may seek a
court order against the Executive Officer for such repayment.

(b)
Offset Recovery Amount Against Future Compensation of the Affected Executive
Officer. To the maximum extent permitted by applicable law, the Committee may
collect the Recovery Amount by offsetting, in whole or in part, the Recovery
Amount against future compensation of the affected Executive Officer in
accordance with the following:

(i)
reducing any future Incentive Compensation payments that are otherwise due and
owing the affected Executive Officer by an amount not to exceed the Recovery
Amount (by way of example, the Recovery Amount is offset through the reduction
of amounts earned but not yet paid under a short or long-term performance
award);

(ii)
reducing any future severance payments or benefits that are otherwise due and
owing the affected Executive Officer by an amount not to exceed the Recovery
Amount; or

(iii)
effecting the cancellation of vested or unvested equity and cash awards
previously awarded the affected Executive Officer and the recoupment of any
shares issued in connection with such awards or the proceeds from the sale of
such shares; provided that the value of such awards may not exceed the Recovery
Amount.

Notwithstanding the foregoing, the Committee shall not offset any amount that
constitutes a form of deferred compensation subject to Section 409A of the
Internal Revenue Code of 1986, as amended, to the extent such offset would
result in a prohibited acceleration of payment of such deferred compensation, or
any pension or retirement benefit if such offset would violate Section 206(d)(1)
of the Employee Retirement Income Security Act of 1974, as amended.
3.
Due Process: Before the Committee determines to seek recovery pursuant to this
Policy, it shall provide, where feasible, the Executive Officer with written
notice and the opportunity to be heard, at a meeting of the Committee (which may
be in-person or telephonic, as determined by the Committee).




--------------------------------------------------------------------------------

2





--------------------------------------------------------------------------------







4.
Administration of Policy: The Committee and the Board may at any time in their
sole discretion supplement or amend any provision of this Policy in any respect,
repeal this Policy in whole or part or adopt a new policy relating to recovery
of Incentive-Based Compensation with such terms as the Committee and the Board
determine in their sole discretion to be appropriate. The Committee and the
Board have the exclusive power and authority to administer this Policy,
including, without limitation, the right and power to interpret the provisions
of this Policy and to make all determinations deemed necessary or advisable for
the administration of this Policy, including, without limitation, any
determination as to: (i) whether a Triggering Event has occurred; (ii) whether
Misconduct has occurred; (iii) whether any current or former Executive Officer
has engaged in an act constituting Misconduct; (iv) what constitutes Excess
Incentive-Based Compensation and Incentive-Based Compensation; (v) what is the
value of any form of Incentive Compensation that is offset, in whole or in part,
against the Recovery Amount; and (vi) whether, and to what extent, Excess
Incentive-Based Compensation and Incentive-Based Compensation shall be subject
to recoupment under the Policy. All such actions, interpretations, and
determinations that are taken or made by the Committee and the Board in good
faith will be final, conclusive, and binding.

5.
Nonexclusive Remedy: The exercise by the Board or Committee of any rights
pursuant to this Policy shall be without prejudice to any other rights that the
Company may have with respect to any Executive Officer subject to this Policy
(it being understood that the Company maintains the rights that it has at law to
cancel or recover any compensation or award if applicable law or circumstances
so warrant).

6.
Definitions: For purposes of this Policy, the following terms have the meanings
indicated, in addition to the other terms defined herein:

(a)
“Excess Incentive-Based Compensation” means the amount of Incentive-Based
Compensation awarded by the Company to an Executive Officer on or after the
Effective Date in excess of what would have been awarded to that Executive
Officer under the circumstances reflected by the accounting restatement, but in
no event will such Excess Incentive-Based Compensation exceed the total amount
of such Incentive-Based Compensation realized by that Executive Officer on or
after the Effective Date.

(b)
“Executive Officer” means any current or former employee of the Company who is
or was an “officer” as defined in Section 16(a) of the Securities Exchange Act
of 1934.

(c)
“Incentive-Based Compensation” means, with respect to an Executive Officer: (i)
the amount of (or payment or value received with respect to) the Executive
Officer’s annual incentive awards under the Company’s annual cash incentive
compensation program; (ii) the stock options, stock appreciation rights,
restricted stock units, restricted stock, and performance-based equity or
equity-based awards (or any amount attributable to such awards) paid or granted
to the Executive Officer under the Company’s long-term incentive equity program;
and (iii) any other incentive-based compensation subject to performance
conditions (including, but not limited, to Company financial metrics, Company
share price and individual performance metrics) paid or granted to an Executive
Officer pursuant to an “incentive plan,” as such term is defined in Item
402(a)(6)(iii) of Regulation S-K under the Exchange Act.




--------------------------------------------------------------------------------

3





--------------------------------------------------------------------------------







(d)
“Misconduct” means a determination by the independent Directors of the Board
that an Executive Officer (i) has engaged in gross negligence, incompetence, or
misconduct in the performance of the Executive Officer’s duties with respect to
the Company; (ii) has failed to materially perform his or her duties and
responsibilities to the Company; (iii) has breached any written agreement with
the Company; (iv) has breached any corporate policy or code of conduct
established by the Company; (v) has engaged in conduct that is, or could
reasonably expected to be, materially injurious to the Company, in terms of
business operations, financial results, or reputation; (vi) has committed an act
of theft, fraud, embezzlement, misappropriation, or breach of a fiduciary duty
to the Company; or (vii) has been convicted of, pleaded no contest to, or
received adjudicated probation or deferred adjudication in connection with a
crime involving fraud, dishonesty, or moral turpitude or any felony (or a crime
of similar import in a foreign jurisdiction). For purposes of this definition,
“Company” shall include any subsidiary or affiliate of the Company.

(e)
“Misconduct Recoupment Period” means the period beginning thirty-six (36) months
prior to the date of Misconduct and ending thirty-six (36) months after the date
of Misconduct.

(f)
“Recoupment Period” means thirty-six (36) months preceding the date on which the
Company is required to prepare a Restatement.

(g)
“Restatement” means an accounting restatement which (i) occurs on or after the
Effective Date, and (ii) results from the Company’s material noncompliance with
any financial reporting requirement under the U.S. federal securities laws.

(h)
“Triggering Event” means any event that would permit the Committee to recover
any Excess Incentive-Based Compensation or Incentive Based Compensation, as
applicable, subsections 1(a) and 1(b) of this Policy.




--------------------------------------------------------------------------------

4



